UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6871


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JONATHAN JOSEPH MATHIS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cr-00815-HMH-1; 6:08-cv-70034-HMH)


Submitted:    November 13, 2008           Decided:   November 19, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by published per curiam opinion.


Jeffrey   Falkner  Wilkes,   Greenville,  South Carolina,  for
Appellant. Alan Lance Crick, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jonathan Joseph Mathis seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000)

motion and his motion for reconsideration.                        The orders are not

appealable      unless     a     circuit        justice      or     judge      issues     a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).                 A

certificate      of     appealability           will     not       issue      absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)      (2000).          A    prisoner       satisfies       this

standard   by    demonstrating        that      reasonable        jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by    the      district         court        is     likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th    Cir.    2001).       We    have   independently           reviewed     the

record   and    conclude       that   Mathis      has    not    made    the    requisite

showing.      Accordingly, we deny Mathis’s motion for a certificate

of appealability and dismiss the appeal.                     We also deny Mathis’s

motion   for    limited    remand.         We    dispense       with    oral    argument

because the facts and legal contentions are adequately presented




                                            2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3